

EXHIBIT 10.1
 


GOFISH CORPORATION


SECURITIES PURCHASE AGREEMENT


Dated as of December 3, 2008

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



     
Page
       
1.
Purchase and Sale of Securities
1
         
1.1
Sale and Issuance of Securities
1
 
1.2
Closing
2
     
2.
Representations and Warranties of the Company
3
         
2.1
Subsidiaries
3
 
2.2
Organization and Qualification
3
 
2.3
Authorization; Enforcement
4
 
2.4
No Conflicts
4
 
2.5
Filings, Consents and Approvals
4
 
2.6
Issuance of the Securities
5
 
2.7
Capitalization
5
 
2.8
SEC Reports; Financial Statements
6
 
2.9
Material Changes; Undisclosed Events, Liabilities or Developments
6
 
2.10
Litigation
7
 
2.11
Employee Benefit Plans; Employee Matters
7
 
2.12
Labor Relations
8
 
2.13
Compliance
8
 
2.14
Regulatory Permits
8
 
2.15
Title to Assets
8
 
2.16
Patents and Trademarks
9
 
2.17
Insurance
9
 
2.18
Transactions With Affiliates and Employees
10
 
2.19
Sarbanes-Oxley; Internal Accounting Controls
10
 
2.20
Certain Fees
10
 
2.21
Private Placement
11
 
2.22
Investment Company
11
 
2.23
Registration Rights
11
 
2.24
Listing and Maintenance Requirements
11
 
2.25
Application of Takeover Protections
11
 
2.26
Tax Status
11
 
2.27
No General Solicitation.
12
 
2.28
Acknowledgment Regarding Investor’s Purchase of Securities
12
 
2.29
Contracts
12
 
2.30
Manipulation of Price.
12
 
2.31
Disclosure
12
     
3.
Representations and Warranties of the Investors
12
         
3.1
Organization; Authority
13
 
3.2
Investor Status
13
 
3.3
Non-U.S. Investors
13
 
3.4
Experience of Such Investor
13

 
 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
         
3.5
General Solicitation
14
 
3.6
Short Sales and Confidentiality Prior To The Date Hereof
14
 
3.7
Communication of the Offer
14
 
3.8
Disclosure of Information
15
 
3.9
Exculpation Among Investors
15
 
3.10
Restricted Securities
15
     
4.
Conditions to Investors’ Obligations at the Closing
15
         
4.1
Representations and Warranties
15
 
4.2
Performance
15
 
4.3
Compliance Certificate
15
 
4.4
Secretary’s Certificate
15
 
4.5
Certificate of Designation
15
 
4.6
Permits, Qualifications and Consents
16
 
4.7
Proceedings and Documents
16
 
4.8
Opinions of Company Counsel
16
 
4.9
Investors’ Rights Agreement
16
 
4.10
Board of Directors
16
 
4.11
Existing Note Holders
16
 
4.12
Management Options
17
 
4.13
By-Laws Amendment
17
 
4.14
HSR Filing
17
 
4.15
Board Approval
17
 
4.16
Management Lock-Up Letters
17
 
4.17
Consents; Waivers
17
 
4.18
Indemnification Agreements
18
 
4.19
Management Rights Letter
18
     
5.
Conditions to the Company’s Obligations at Closing
18
         
5.1
Representations and Warranties
18
 
5.2
Payment of Purchase Price
18
 
5.3
Permits, Qualifications and Consents
18
 
5.4
HSR Filing
18
 
5.5
Board Approval
18
       
6.
Conditions to Investors’ Obligations at any Subsequent Closing
18
 
6.1
Opinions of Company Counsel
18
 
6.2
Requisite Approval
19
 
6.3
Amended Articles
19
 
6.4
Management Lockup Agreements; Employment Agreements; Change of Control Waiver
Letters
19
 
6.5
Election of Directors
19

 
 
 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
     
7.
Miscellaneous
19
         
7.1
Board of Directors
19
 
7.2
Post-Closing Covenants
19
 
7.3
Survival of Representations, Warranties and Covenants
20
 
7.4
Successors and Assigns
20
 
7.5
Governing Law; Venue
21
 
7.6
Waiver of Right to Jury Trial
21
 
7.7
Acknowledgment; Waiver of Conflicts
21
 
7.8
Securities Law Disclosure; Publicity
21
 
7.9
Counterparts
22
 
7.10
Titles and Subtitles
22
 
7.11
Notices
22
 
7.12
Finder’s Fee
22
 
7.13
Expenses
22
 
7.14
Amendments and Waivers
23
 
7.15
Indemnification of Investors
23
 
7.16
Operation of Business
24
 
7.17
Specific Performance
24
 
7.18
Severability
24
 
7.19
Aggregation of Stock
24
 
7.20
Further Assurances
24
 
7.21
Successors and Assigns
25
 
7.22
Entire Agreement
25



SCHEDULES AND EXHIBITS


SCHEDULE A-1
Schedule of Investors – Closing
SCHEDULE A-2
Schedule of Investors – General Subsequent Closing
SCHEDULE A-3
Schedule of Investors – List of Section 4.11 Potential Investors
SCHEDULE B
Disclosure Schedules
SCHEDULE 4.12
List of Management Options
SCHEDULE 4.16
List of Management Lockup Signatories
SCHEDULE 6.2(b)
List of Remaining Management Lock-Up Agreements
SCHEDULE 6.2(c)
List of Remaining Employment Agreements
                                                                   
EXHIBIT A
Certificate of Designation
EXHIBIT B
Amendment to Articles of Incorporation
EXHIBIT C
Warrant
EXHIBIT D-1
Opinion of McDonald Carano Wilson LLP
EXHIBIT D-2
Opinion of Morrison & Foerster LLP
EXHIBIT E
Investors’ Rights Agreement
EXHIBIT F
Stock Option Agreement
EXHIBIT G
Stock Option Agreement (Vesting Only Upon Certain Events)
EXHIBIT H
Lock-Up Letter
EXHIBIT I
Indemnification Agreement

 
 
 
-iii-

--------------------------------------------------------------------------------

 

GOFISH CORPORATION
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of December 3,
2008 by and among GoFish Corporation, a Nevada corporation (the “Company”), and
the investors listed on Schedules A-1, A-2 and A-3 hereto, each of which is
herein referred to as an “Investor.”
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1.           Purchase and Sale of Securities.
 
1.1           Sale and Issuance of Securities.
 
(a)           The Company shall adopt and file with the Secretary of State of
the State of Nevada on or before the Closing (as defined below) the Certificate
of Designation of Rights, Preferences, Privileges and Restrictions of Series A
Preferred Stock of the Company in the form attached hereto as Exhibit A (the
“Certificate of Designation”).   The Series A Preferred Stock, par value $0.001
per share (the “Series A Preferred Stock”), of the Company shall have the
rights, preferences, privileges and restrictions set forth in the Certificate of
Designation.  Subject to the terms and conditions of this Agreement, each
Investor agrees, severally and not jointly, to purchase at the Closing, and the
Company agrees to sell and issue to each Investor at the Closing, that number of
(i) shares of the Company’s Series A Preferred Stock set forth opposite such
Investor’s name on Schedule A-1 hereto under the heading “Closing” and (ii)
warrants (the “Warrants”) to purchase shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), set forth opposite such Investor’s
name on Schedule A-1 hereto under the heading “Closing,” for the aggregate
purchase price set forth opposite such Investor’s name on Schedule A-1 hereto
under the heading “Closing.”  The Series A Preferred Stock and Warrants are
collectively referred to herein as the “Securities.”  The Securities are being
sold as units at a purchase price of $4.00 per unit, with each unit consisting
of (i) one share of Series A Preferred Stock and (ii) a Warrant to purchase
eight shares of the Company’s Common Stock at an exercise price of $0.20 per
share.
 
(b)           At one or more Subsequent Closings (as defined below), all of
which shall be held within fifteen (15) days of the Closing (the “General
Subsequent Closing Deadline”) and subject to the terms and conditions of this
Agreement, each Investor agrees, severally and not jointly, to purchase at a
Subsequent Closing, and the Company agrees to sell and issue to each Investor at
such Subsequent Closing, that number of (i) shares of the Company’s Series A
Preferred Stock set forth opposite such Investor’s name on Schedule A-2 hereto
under the heading “Subsequent Closing” and (ii) the number of Warrants set forth
opposite such Investor’s name on Schedule A-2 hereto under the heading
“Subsequent Closing,” for the aggregate purchase price set forth opposite such
Investor’s name on Schedule A-2 hereto under the heading “Subsequent Closing.”

 
1

--------------------------------------------------------------------------------

 

(c)           At any Subsequent Closing, the Company may sell up to an
additional $7,010,996 of Securities, on the same terms and conditions set forth
herein, to additional purchasers listed on Schedule A-3 in connection with the
conversion of securities of the Company that are outstanding as of the date
hereof in accordance with Section 4.11 of this Agreement.  Any such purchaser
shall execute and deliver a counterpart signature page to, and thereby, without
further action by any Investor, become a party to and be deemed an Investor
under this Agreement, and all schedules and exhibits hereto shall automatically
be updated to reflect such purchaser as a party hereto.
 
(d)           At the Closing or any Subsequent Closing, and at the sole option
of Rembrandt Venture Partners Fund Two, L.P. and Rembrandt Venture Partners Fund
Two-A, L.P. (collectively, “Rembrandt”) within sixty (60) days after the Closing
(the “Rembrandt Subsequent Closing Deadline”), the Company shall sell and
Rembrandt shall purchase up to an additional $2,500,000 of Securities, on the
same terms and conditions set forth herein.  To the extent that Rembrandt has
not already done so at the Closing, Rembrandt shall execute and deliver a
counterpart signature page to, and thereby, without further action by any
Investor, become a party to and be deemed an Investor under this Agreement and
the Investor Rights Agreement, and all schedules and exhibits hereto shall
automatically be updated to reflect such purchaser as a party hereto.
 
(e)           Following the Closing but prior to any Subsequent Closing, the
Company shall adopt, and the Investors purchasing Securities at the Closing
agree to vote all shares of capital stock of the Company then owned by such
Investor in favor of the adoption of, an Amendment to the Company’s Articles of
Incorporation in the form attached hereto as Exhibit B (the “Amended Articles”)
in order to increase the authorized shares of capital stock of the Company (the
“Requisite Approval”).  Promptly following receipt of the Requisite Approval and
prior to any Subsequent Closing, the Company shall adopt and file the Amended
Articles with the Secretary of State of the State of Nevada.
 
1.2           Closing.
 
(a)           Closing.  The initial purchase and sale of the Securities shall
take place at the offices of Morrison & Foerster LLP, 425 Market Street, San
Francisco, CA 94105, at 9:00 a.m. Pacific time, on December 3, 2008 (the
“Closing”).  Except as set forth in Section 1.1(d), the purchase and sale of the
Securities at a subsequent closing shall take place at the offices of Morrison &
Foerster LLP, 425 Market Street, San Francisco, CA 94105, on or before any
General Subsequent Closing Deadline (the “Subsequent Closing”).  The purchase
and sale of the Securities at a subsequent closing to Rembrandt pursuant to
Section 1.1(d) shall take place at the offices of Morrison & Foerster LLP, 425
Market Street, San Francisco, CA 94105, on or before the Rembrandt Subsequent
Closing Deadline and any such closing shall be deemed a Subsequent Closing for
purposes of this Agreement.  Schedule A-2 or Schedule A-3, as applicable, of
this Agreement shall be automatically updated by the Company to reflect the
actual date of any Subsequent Closing.
 
(b)           Delivery.  At the Closing and each Subsequent Closing, as
applicable:

 
2

--------------------------------------------------------------------------------

 

(i)           the Company shall deliver to each Investor a certificate
representing the Series A Preferred Stock being sold to such Investor as listed
on Schedule A-1, Schedule A-2 or Schedule A-3 hereto, applicable, and a warrant,
in the form attached hereto as Exhibit C, evidencing the Warrants being sold to
such Investor as listed on Schedule A-1, Schedule A-2 or Schedule A-3 hereto, as
applicable; and
 
(ii)           each Investor will deliver to the Company by wire transfer to an
account designated by the Company an amount equal to the purchase price for the
Securities being purchased by the Investor as listed on Schedule A-1, Schedule
A-2 or Schedule A-3 hereto, as applicable.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor that, as of the date hereof and as of
the Closing and except as set forth on the Disclosure Schedules attached hereto
as Schedule B (the “Disclosure Schedules”), which exceptions shall be deemed to
be representations and warranties as if made hereunder:
 
2.1           Subsidiaries.  All of the subsidiaries of the Company (each, a
“Subsidiary”) are set forth on Schedule 2.1.  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction (collectively,
“Liens”), and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
2.2           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, the Investors’ Rights Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder (collectively, the “Transaction Documents”), (ii) a
material adverse effect on the results of operations, assets, business, or
financial condition of the Company and the Subsidiaries, taken as a whole or
(iii) a material adverse effect on the Company’s or Subsidiary’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i) or (ii), a “Material Adverse Effect”) and no
action, claim, suit, investigation or proceeding (including, without limitation,
an informal investigation or partial proceeding, such as a deposition), whether
commenced or threatened (a “Proceeding”) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 
3

--------------------------------------------------------------------------------

 
 
2.3           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors of the Company (the “Board of Directors”) or
the Company’s stockholders in connection therewith.  Each Transaction Document
to which it is a party has been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
2.4           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the other transactions contemplated hereby and
thereby, including, without limitation, the issuance by the Company of the
shares of Common Stock issuable upon exercise of the Warrants, do not and will
not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of notice,
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as would not have or reasonably
be expected to result in a Material Adverse Effect.
 
2.5           Filings, Consents and Approvals.  Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby has been
obtained or made and is in full force and effect.

 
4

--------------------------------------------------------------------------------

 

2.6           Issuance of the Securities.  The Series A Preferred Stock and
Warrants are duly authorized and, when issued and paid for in accordance with
the applicable Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents, or any
applicable state and federal securities laws.  The shares of Common Stock
issuable upon conversion of the Series A Preferred Stock, when issued in
accordance with the terms of the Certificate of Designation, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents or any applicable state and federal securities laws. The shares of
Common Stock issuable upon exercise of the Warrants, when issued in accordance
with the terms of the Transaction Documents, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents or any
applicable state and federal securities laws.  The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable upon the exercise of the Warrants and the conversion of the Series A
Preferred Stock.  The Company has not, and to the knowledge of the Company, no
Affiliate of the Company has sold, offered for sale or solicited offers to buy
or otherwise negotiated in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Pink OTC
Markets, the OTC Bulletin Board, the American Stock Exchange, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the New
York Stock Exchange (each, a “Trading Market”).
 
2.7           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company and each of its
Subsidiaries, and all shares of capital stock reserved for issuance under the
various option and incentive plans of the Company and each of its Subsidiaries,
is specified in Schedule 2.7.  Except as specified in Schedule 2.7, no
securities of the Company or its Subsidiaries are entitled to preemptive or
similar rights, and no individual, corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind (each, a “Person”) has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in Schedule 2.7,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of capital stock of the Company or its
Subsidiaries, or contracts, commitments, or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock, or securities or rights convertible or exchangeable into shares of
capital stock. Neither the issue and sale of the Securities nor the issuance by
the Company of the shares of Common Stock issuable upon exercise of the Warrants
will , immediately or with the passage of time, obligate the Company to issue
shares of capital stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such
securities.  All of the outstanding shares of capital stock of the Company and
its Subsidiaries are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities or the issuance by the Company of
the shares of Common Stock issuable upon exercise of the Warrants.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.  Schedule 2.7 includes a complete and true listing of (i) the
number of shares and type of all authorized, issued and outstanding capital
stock and options or warrants to receive capital stock of the Company and each
Subsidiary, and (ii) all shares of capital stock reserved for issuance under the
various option and incentive plans of the Company and each of its Subsidiaries,
in each case, as of immediately following the Closing (assuming the sale and
issuance of the maximum number of securities of the Company contemplated by this
Agreement at the Closing and any Subsequent Closing, including the transactions
contemplated by Sections 4.11 and 4.12).

 
5

--------------------------------------------------------------------------------

 
 
2.8           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act of 1933, as amended (the “Securities
Act”) or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the two (2) years
preceding the date hereof (the foregoing materials being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  No other
information provided by or on behalf of the Company to the Investors which is
not included in the SEC Reports contains any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
2.9           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission and (iii) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock.  The Company does not have pending
before the Commission any request for confidential treatment of information.

 
6

--------------------------------------------------------------------------------

 
 
2.10           Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or the shares of Common Stock
issuable upon exercise of the Warrants, or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in, a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
2.11           Employee Benefit Plans; Employee Matters.  The consummation of
the transactions contemplated by this Agreement will not (i) entitle any current
or former employee or other service provider of the Company to severance
benefits or any other payment, compensation or benefit (including forgiveness of
indebtedness), except as expressly provided by this Agreement, or (ii)
accelerate the time of payment or vesting, or increase the amount of
compensation or benefit due any such employee or service provider, alone or in
conjunction with any other possible event (including termination of
employment).  Except as disclosed in the SEC Reports, the Company does not have
any employment agreements, or any other similar agreements that contain any
severance or termination pay liabilities or obligations, that are not filed as
exhibits to the SEC Reports.  To the Company's knowledge, no employees of the
Company or any Subsidiary are in violation of any term of any material
employment contract, patent disclosure agreement, noncompetition agreement, or
any restrictive covenant to a former employer relating to the right of any such
employee to be employed by the Company or any Subsidiary because of the nature
of the business conducted or presently proposed to be conducted by the Company
or any Subsidiary or to the use of trade secrets or proprietary information of
others. No key employee of the Company or any Subsidiary has given written
notice to the Company or any Subsidiary, and neither the Company nor any
Subsidiary are otherwise aware, that any such key employee intends to terminate
his or her employment with the Company or any Subsidiary.

 
7

--------------------------------------------------------------------------------

 

2.12           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect.  None of the Company’s or its Subsidiaries’ employees
is a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and the Company and its
Subsidiaries believe that their relationships with their employees are
good.  The Company and its Subsidiaries are in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
2.13           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement,
contract or instrument to which it is a party or by which it or any of its
properties is bound in writing (whether or not such default or violation has
been waived), (ii) is in violation of any order, writ or decree of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as would not
have or reasonably be expected to result in a Material Adverse Effect.  The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (i) a default under any
of the foregoing or (ii) an event which results in the creation of any lien,
charge or encumbrance upon any assets of the Company or any Subsidiary or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company or any Subsidiary.
 
2.14           Regulatory Permits.  The Company and the Subsidiaries currently
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
2.15           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.

 
8

--------------------------------------------------------------------------------

 
 
2.16           Patents and Trademarks.  The Company and the Subsidiaries own, or
have sufficient rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses, domain names, and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or material for use
in connection with their respective businesses (collectively, the “Intellectual
Property Rights”).  There are no outstanding options, licenses, agreements,
claims, encumbrances or shared ownership of interests of any kind relating to
the Intellectual Property Rights, nor is the Company or any Subsidiary bound by
or a party to any options, licenses or agreements of any kind with respect to
the patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses, domain
names, information, or other proprietary rights and/or processes of any other
Person, except for standard generally commercially available end-user, object
code, internal-use software license agreements.  Neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary has violated
or, by conducting its business, would violate any of the patents, trademarks,
service marks, tradenames, copyrights, trade secrets, mask works or other
proprietary rights or processes of any other Person, and neither Company nor any
of its Subsidiaries has any specific reason to believe any such notice may be
forthcoming.  To the knowledge of the Company solely with respect to patents and
patent applications, all such Intellectual Property Rights are enforceable and
there is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each present and former employee and officer of the Company and
its Subsidiaries has executed a proprietary information and inventions
agreement, and each consultant to the Company and its Subsidiaries has executed
a Consulting Agreement either in the forms provided to Investor’s counsel or a
substantially similar form.  The Company and its Subsidiaries are not aware that
any of their present and former employees, officers or consultants are in
violation thereof, and the Company and its Subsidiaries will use its
commercially reasonable efforts to prevent any such violation.  All Persons who
have had access to Company or Subsidiary trade secrets or confidential
information have signed a customary non-disclosure and non-use agreement not
containing a “residuals” clause or similar provision.  To the extent the Company
or any of its Subsidiaries uses any “open source” or “copyleft” software or is a
party to “open” or “public source” or similar licenses (including, but not
limited to, the GNU General Public License (GPL), GNU Lesser General Public
License (LGPL), Mozilla Public License (MPL), and the Common Development and
Distribution License (CDDL)), the Company and its Subsidiaries are not required
to make any public disclosure or to make available any source code or other
Intellectual Property Right either used, developed, or modified by Company or
any Subsidiary.
 
2.17           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  The Company has provided to the
Investors a true and correct copy of the Company’s directors and officers
liability insurance policy and a copy of the Company’s D&O excess policy.

 
9

--------------------------------------------------------------------------------

 
 
2.18           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company in the ordinary course of business and (iii) other employee
benefits, including stock option agreements under any stock option plan of the
Company.
 
2.19           Sarbanes-Oxley; Internal Accounting Controls.  Except as set
forth in the SEC Reports, the Company and each Subsidiary is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”) and any and all rules and regulations promulgated by the
Commission thereunder which are applicable to it as of the date hereof.  The
Company and the Subsidiaries maintain a system of internal accounting controls
(i) sufficient to provide reasonable assurance that:  (A) transactions are
executed in accordance with management’s general or specific authorizations, (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (C)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any difference, and (ii) including, but not limited to,
disclosure controls and procedures, internal controls over accounting matters
and financial reporting (collectively, “Internal Controls”) that comply with the
Securities Act, the Exchange Act and Sarbanes-Oxley and the rules and
regulations of each applicable Trading Market on which the Company’s securities
are traded. The Company’s certifying officers have evaluated the effectiveness
of the Company’s and Subsidiary’s disclosure controls and procedures as of the
end of the period covered by the Company’s most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation
Date.  Since the Evaluation Date, there have been no changes in the Company’s or
Subsidiary’s internal control over financial reporting (as such term is defined
in the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s or Subsidiary’s internal control over financial
reporting.
 
2.20           Certain Fees.  Except as may be disclosed on the Disclosure
Schedules, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 
10

--------------------------------------------------------------------------------

 
 
2.21           Private Placement.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby or the issuance by the Company
of the shares of Common Stock issuable upon exercise of the Warrants. Neither
the issuance and sale of the Securities hereunder nor the issuance by the
Company of the shares of Common Stock issuable upon exercise of the Warrants
contravenes the rules and regulations of the OTC Bulletin Board.
 
2.22           Investment Company.  The Company is not, and immediately after
receipt of payment for the Securities or the receipt of the exercise price for
the exercise of the Warrants, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.
 
2.23           Registration Rights.   No Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company that are senior to, or pari passu with, the rights of the Investors
to cause such registration.  The granting and performance of the registration
rights under the Transaction Documents will not violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
agreement, indenture or instrument to which the Company is a party.
 
2.24           Listing and Maintenance Requirements.  The Company has not, in
the twelve (12) months preceding the date hereof, received notice from the OTC
Bulletin Board on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the OTC Bulletin Board. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
2.25           Application of Takeover Protections.  The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to any Investor as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and any Investor’s ownership of the Securities.
 
2.26           Tax Status.  The Company and each Subsidiary has filed all
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes owed thereunder, and the Company has no knowledge of a
tax deficiency or other tax liability which has been asserted or threatened
against the Company or any Subsidiary or upon any of their properties or
assets.  The Company and each Subsidiary has complied in all material respects
with all applicable legal requirements relating to the payment and withholding
of taxes and, within the time and in the manner prescribed by law, has withheld
from wages, fees and other payments and paid over to the proper governmental or
regulatory authorities all amounts required.

 
11

--------------------------------------------------------------------------------

 
 
2.27           No General Solicitation. Neither the Company or its Subsidiaries
nor any person acting on behalf of the Company or its Subsidiaries has offered
or sold any of the Securities by any form of general solicitation or general
advertising.
 
2.28           Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges that such Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby.  The Company further acknowledges that such
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Investor’s
purchase of the Securities.  The Company further represents to such Investor
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.
 
2.29           Contracts.
 
(a)           All agreements, contracts and binding commitments required to be
filed by the Company or its Subsidiaries under the Exchange Act or the
Securities Act have been filed in a timely manner with the Commission.
 
(b)           Neither the Company nor its Subsidiaries are restricted by
agreement entered into by the Company or its Subsidiaries from carrying on their
business anywhere in the world.
 
2.30           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, taken, nor will take, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company in connection with the sale of the Securities.
 
2.31           Disclosure.  The Company understands and confirms that the
Investors will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  All disclosure provided to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, furnished by or on
behalf of the Company with respect to the representations and warranties made
herein are true and correct with respect to such representations and warranties
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
3.           Representations and Warranties of the Investors.  Each Investor,
severally but not jointly, hereby represents and warrants to the Company that:

 
12

--------------------------------------------------------------------------------

 
 
3.1           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by such Investor of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate or similar action
on the part of such Investor.  Each Transaction Document to which it is a party
has been duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
3.2           Investor Status.  At the time such Investor was offered the
Securities, it was, and as of the date hereof it is, and at the Closing and on
each date on which it exercises any Warrants or converts any Series A Preferred
Stock, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Investor is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
3.3           Non-U.S. Investors.  If the Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (i) the legal requirements within its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities.  The
Investor’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.
 
3.4           Experience of Such Investor.  Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Investor is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 
13

--------------------------------------------------------------------------------

 

3.5           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Investor has
not, nor has any Person acting on behalf of or pursuant to any understanding
with such Investor, directly or indirectly executed any purchases or sales,
including “short sales” as defined in Rule 200 of Regulation SHO under the
Exchange Act, of the securities of the Company during the period commencing from
the time that such Investor first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”).  Notwithstanding the foregoing, in the case of an Investor
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Investor’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Investor’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement or to an Investor’s managers, general partner, management companies or
employees or other service providers thereof who are subject to customary
confidentiality restrictions, such Investor has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
3.6           Communication of the Offer. The offer to sell the Securities was
directly communicated to each Investor by the Company or its representatives.
Each Investor did not independently contact the Company in connection with the
Company’s offer to sell the Securities. At no time was each Investor presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any registration statement or prospectus filed by
the Company with the Commission, or any other possible form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
3.7           Disclosure of Information.
 
(a)           Such Investor believes it has received all the information it
considers necessary or appropriate for deciding whether to purchase the Series A
Preferred Stock.  Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Investors to rely
thereon.
 
(b)           Each Investor further acknowledges that, to the extent it has
received information relating to the Securities or the Company, such information
has been prepared solely by the Company and that Qatalyst Partners LP
(“Qatalyst”), as financial advisor to the Company, has not provided or verified
any such information and makes no recommendation, promise, representation or
warranty as to its accuracy or completeness.  Each Investor further acknowledges
that Qatalyst is acting merely as a financial advisor to the Company (and not as
an underwriter of the Securities) and that Qatalyst has not made to any of the
Investors, and the Investors have not relied upon, any representation, warranty
or condition (express or implied) by Qatalyst about, and Qatalyst shall have no
liability or responsibility to any of the Investors for, the effectiveness,
validity or enforceability of any agreement or other document entered into by or
provided to the Investors or the Company in connection with the transactions
contemplated hereby or any non-performance by any party to any of them, or the
financial condition of the Company, and Qatalyst shall owe no duty whatsoever to
any of the Investors in connection with the transactions contemplated
hereby.  Notwithstanding anything herein to the contrary, nothing in Section
3.7(b) shall be deemed or construed as an obligation or agreement on behalf of
any Investor to indemnify or hold harmless Qatalyst from any claims or actions
asserted against Qatalyst.

 
14

--------------------------------------------------------------------------------

 
 
3.8           Exculpation Among Investors.  Each Investor acknowledges that it
is not relying upon any person, firm or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  Each Investor agrees that no Investor nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Investor shall be liable to any other Investor for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Securities.
 
3.9           Restricted Securities.  Such Investor understands that the
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act only in certain limited circumstances.  In this connection, such
Investor represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Act.  SUCH INVESTOR UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN INVESTMENT IN
THE COMPANY’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND MAY
RESULT IN A COMPLETE LOSS OF ITS INVESTMENT.
 
4.           Conditions to Investors’ Obligations at the Closing.  The
obligations of each Investor under Section 1 of this Agreement with respect to
the Closing are subject to the fulfillment on or before the Closing of each of
the following conditions, the waiver of which shall not be effective against any
Investor who does not consent thereto:
 
4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.
 
4.2           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
4.3           Compliance Certificate.  The President of the Company shall
deliver to each Investor at the Closing a certificate stating that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.
 
4.4           Secretary’s Certificate.  The Company shall deliver to each
Investor a certificate of the Secretary of the Company with respect to the
Company’s Articles of Incorporation, the Certificate of Designation, the
Company’s Bylaws and the resolutions of the Company’s Board of Directors
relating to the transactions contemplated hereby.
 
4.5           Certificate of Designation.  The Certificate of Designation shall
have been duly filed with and accepted for filing by the Secretary of State of
the State of Nevada.

 
15

--------------------------------------------------------------------------------

 
 
4.6           Permits, Qualifications and Consents.  All permits,
authorizations, approvals, consents or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.
 
4.7           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents incident thereto shall be reasonably satisfactory in form and
substance to the Investors participating in the Closing and their special
counsel, and such Investors and their special counsel shall have received all
such counterpart original and certified or other copies of such documents as
they may reasonably request.
 
4.8           Opinions of Company Counsel.  Each Investor in the Closing shall
have received from McDonald Carano Wilson LLP, Nevada counsel for the Company,
an opinion, dated as of the Closing, in substantially the form attached hereto
as Exhibit D-1, and from Morrison & Foerster LLP, counsel for the Company, an
opinion, dated as of the Closing, in substantially the form attached hereto as
Exhibit D-2.
 
4.9           Investors’ Rights Agreement.  The Company and each Investor shall
have entered into the Investors’ Rights Agreement in the form attached hereto as
Exhibit E (the “Investors’ Rights Agreement”).
 
4.10           Board of Directors.  The size of the Board of Directors shall be
fixed at eight (8) persons.  The directors of the Company at the Closing shall
be comprised of Matt Freeman, Michael Jung, Tabreez Verjee, Riaz Valani, James
Moloshok and John Durham.
 
4.11           Existing Note Holders.
 
(a)           The Company shall have entered into agreements, in forms
reasonably acceptable to Investors purchasing at least two-thirds of the shares
of Series A Preferred Stock being purchased hereunder, with the holders of the
6% senior convertible notes due June 7, 2010 issued under the terms of that
certain Purchase Agreement, dated as of June 7, 2007, among the Company and such
investors identified on the signature pages thereto (the “Note Purchase
Agreement”), pursuant to which such notes shall be repurchased at a price that
in the aggregate shall be no greater than the aggregate remaining unpaid face
value of such notes, unless such condition is waived with respect to any one or
more notes by Investors purchasing at least two-thirds of the shares of Series A
Preferred Stock being purchased hereunder.
 
(b)           The Company shall have entered into agreements, in forms
reasonably acceptable to Investors purchasing at least two-thirds of the shares
of Series A Preferred Stock being purchased hereunder, with all of the investors
party to the Subscription Agreement dated April 18, 2008 and the Accession
Agreement dated June 30, 2008 (collectively, the “Subscription Agreements”),
pursuant to which the notes previously issued to such investors under such
Subscription Agreement shall be converted into Series A Preferred Stock at the
Closing.

 
16

--------------------------------------------------------------------------------

 

(c)           The Company shall have entered into agreements, in forms
reasonably acceptable to Investors purchasing at least two-thirds of the shares
of Series A Preferred Stock being purchased hereunder, with holders of at least
90% of the warrants issued under the Note Purchase Agreement and the
Subscription Agreements, pursuant to which (i) such warrants shall be converted
into shares of Common Stock or repurchased by the Company at the Closing and
(ii) the holders of such warrants shall waive any anti-dilution adjustment to
the exercise price of such warrants that would otherwise occur as a result of
the issuance of the Securities or the issuance by the Company of the shares of
Common Stock issuable upon exercise of the Warrants or otherwise.
 
4.12           Management Options.
 
 (a)           The Company shall have established a stock option pool for grants
of options to purchase Common Stock to employees of the Company equal to 25% of
the total number of issued and outstanding shares of Common Stock of the Company
(assuming the full conversion and exercise of all outstanding convertible and
exercisable securities of the Company at the Closing, including such options
granted to members of management), and the Company shall have granted the
members of management listed on Schedule 4.12 options to purchase such number of
shares of Common Stock from such pool as set forth on Schedule 4.12.  The stock
option agreements entered into with members of management with respect to such
stock options shall be in the form attached hereto as Exhibit F.
 
(b)           The Company shall have granted the members of management listed on
Schedule 4.12 options to purchase, in the aggregate, Common Stock equal to an
additional 5% of the total number of issued and outstanding shares of Common
Stock of the Company (assuming the full conversion and exercise of all
outstanding convertible and exercisable securities of the Company at the
Closing, including such options granted to members of management).  Such options
shall vest only in connection with certain events.  The stock option agreements
entered into with members of management with respect to such stock options shall
be in the form attached hereto as Exhibit G.
 
4.13           By-Laws Amendment.   The Company shall have amended its Bylaws to
opt-out of the “Control Share Act” set forth in the Nevada General Corporation
Law.
 
4.14           HSR Filing.  To the extent applicable, any waiting periods (and
any extensions thereof) under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 (the “HSR Act”) shall have expired or otherwise been terminated.
 
4.15           Board Approval. A majority of the disinterested members of the
Board of Directors shall have approved the Transaction Documents and the
transactions contemplated hereby and thereby.
 
4.16           Management Lock-Up Letters.   The members of management listed on
Schedule 4.16 shall have entered into lock-up letter agreements in substantially
the form attached hereto as Exhibit H, with respect to the securities of the
Company owned by such members of management.
 
4.17           Consents; Waivers.  The Company shall have obtained all consents
and waivers from its partners, customers, lenders, employees and stockholders
necessary to complete the transactions contemplated by the Transaction Documents
in the reasonable discretion of the Investors, including without limitation,
waivers of the acceleration of any rights or benefits relating to the treatment
of such transactions as a change in control of the Company.

 
17

--------------------------------------------------------------------------------

 
 
4.18           Indemnification Agreements.  The Company and each Preferred
Director (as defined in the Certificate of Designation) shall have entered into
an Indemnification Agreement in the form attached hereto as Exhibit I.
 
4.19           Management Rights Letter.  The Company and each of the Investors
that so request shall each have entered into a Management Rights Letter in the
form reasonably acceptable to such Investor and the Company.
 
5.           Conditions to the Company’s Obligations at Closing .  The
obligations of the Company to each Investor with respect to the Closing at which
such Investor purchases any shares of Series A Preferred Stock hereunder are
subject to the fulfillment on or before the Closing of each of the following
conditions by that Investor:
 
5.1           Representations and Warranties.  The representations and
warranties of the Investor contained in Section 3 shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.
 
5.2           Payment of Purchase Price.  The Investor shall have delivered the
purchase price specified in Section 1.1 for the number of shares of Series A
Preferred Stock and the number of Warrants set forth opposite such Investor’s
name on Schedule A hereto.
 
5.3           Permits, Qualifications and Consents.  All permits,
authorizations, approvals, consents or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be duly obtained and effective as of the
Closing.
 
5.4           HSR Filing.  To the extent applicable, any waiting periods (and
any extensions thereof) under the HSR Act shall have expired or otherwise been
terminated.
 
5.5           Board Approval. A majority of the disinterested members of the
Board of Directors of the Company shall have approved the Transaction Documents
and the transactions contemplated hereby and thereby.
 
6.           Conditions to Investors’ Obligations at any Subsequent
Closing.  The obligations of each Investor under Section 1 of this Agreement
with respect to any Subsequent Closing are subject to the fulfillment on or
before such Subsequent Closing of each of the following conditions to the extent
applicable as set forth below, the waiver of which shall not be effective
against any Investor who does not consent thereto:
 
6.1           Opinions of Company Counsel.  With respect to the Subsequent
Closing at which Panorama, L.P., Rembrandt Venture Partners Fund Two, L.P. (or
its affiliates) and Rustic Canyon Ventures III, L.P. have purchased from the
Company the aggregate amount of Securities set forth opposite their names on
Schedule A-1 and Schedule A-2 (including any amounts purchased at the Closing or
any prior Subsequent Closing) only (such date, the “Outside Funding Date”), each
Investor in such Subsequent Closing shall have received from McDonald Carano
Wilson LLP, Nevada counsel for the Company, an opinion, dated as of such
Subsequent Closing, in substantially the form attached hereto as Exhibit D-1,
and from Morrison & Foerster LLP, counsel for the Company, an opinion, dated as
of such Subsequent Closing, in substantially the form attached hereto as
Exhibit D-2.

 
18

--------------------------------------------------------------------------------

 
 
6.2           Requisite Approval.  With respect to the first Subsequent Closing
only, the Company shall have obtained the Requisite Approval and at such
Subsequent Closing, the Company shall deliver to each Investor a certificate of
the Secretary of the Company with respect to the Company’s Amended Articles and
the resolutions of the Company’s Board of Directors and stockholders relating to
the approval and adoption of such Amended Articles.
 
6.3           Amended Articles.  With respect to the first Subsequent Closing
only, the Amended Articles shall have been duly filed with and accepted for
filing by the Secretary of State of the State of Nevada.
 
6.4           Management Lockup Agreements; Employment Agreements; Change of
Control Waiver Letters.  With respect to the Subsequent Closing that occurs on
the Outside Funding Date, the Company shall have entered into the Remaining
Management Lockup Agreements, the Remaining Employment Agreements and the
Remaining Change of Control Waiver Letters (as each such term is defined below)
on or before the date of such Subsequent Closing.
 
6.5           Election of Directors.  With respect to the Subsequent Closing
that occurs on the Outside Funding Date, the Board of Directors of the Company
at such Subsequent Closing shall be comprised of Matt Freeman, Michael Jung,
Mark Menell, Richard Ling, Tabreez Verjee, Riaz Valani, James Moloshok and John
Durham, and Mike Jung shall be a member of the Compensation Committee of the
Board of Directors.
 
7.           Miscellaneous.
 
7.1           Board of Directors.  For the avoidance of doubt, after the Closing
but prior to the Outside Funding Date, the parties hereto agree that the Board
of Directors shall be comprised of Matt Freeman, Michael Jung, Tabreez Verjee,
Riaz Valani, James Moloshok and John Durham.
 
7.2           Post-Closing Covenants.
 
(a)           The Company shall use between $5,554,000 and $6,667,200 of the
proceeds received from the Investors upon the sale of the Securities to
repurchase all of the notes and warrants subject to the Call Option Agreements
(the actual amount of proceeds used is dependent upon the number of note holders
that elect to roll their investment into shares of Series A Preferred Stock).
 
(b)           The Company shall use its reasonable best efforts to enter into
lock-up letter agreements, in substantially the form attached hereto as Exhibit
H, with the members of management listed on Schedule 7.2(b) (the “Remaining
Management Lock-Up Agreements”) on or prior to the Outside Funding Date.

 
19

--------------------------------------------------------------------------------

 
 
(c)           The Company shall use its reasonable best efforts to enter into
new employment agreements, in substantially the forms provided to the Investors
at the Closing, with the members of management listed on Schedule 7.2(c) (the
“Remaining Employment Agreements”) on or prior to the Outside Funding Date.
 
(d)           The Company shall use its reasonable best efforts to enter into
change of control waiver letters, in substantially the forms provided to the
Investors at the Closing, with the members of management listed on Schedule
7.2(d) (the “Remaining Change of Control Waiver Letters”) on or prior to the
Outside Funding Date.
 
7.3           Survival of Representations, Warranties and Covenants.
 
(a)           The warranties, representations and covenants of the Company and
the Investors contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investors or the Company.
 
(b)           In addition to any other remedies that may be available to the
Investors, if it is subsequently determined by the parties hereto or by a court
of law (pursuant to a decision binding on the parties hereto in accordance with
Section 7.5) after the date hereof that the Company has breached the
representations and warranties made in Section 2.7 such that the number of
outstanding shares of capital stock and/or options, warrants or other rights
(including, without limitation, anti-dilution adjustments) to purchase or
otherwise receive shares of capital stock as of the Closing were greater than
such numbers set forth in Section 2.7, then the Company shall take such actions
as may be necessary to make whole such Investors for such breach, including
without limitation by promptly authorizing and issuing additional shares of
capital stock of the Company to such Investors without further consideration so
that the Investors, individually and in the aggregate, own at least the same
percentage of the Company on a fully diluted basis (assuming the full exercise,
exchange and conversion of all exercisable, exchangeable and convertible
securities and including all shares of stock reserved for future grant or
issuance pursuant to any stock plans, agreements or arrangements of the Company)
as set forth on Schedule 2.7 of the Schedule of Exceptions and with the same
rights, preferences, privileges and benefits with respect to such shares as
contemplated by the Transaction Documents.  In order to perform its obligations
pursuant to this Section 7.3 the Company will take such corporate action as may
be necessary to amend its Articles of Incorporation and/or other relevant
agreements with the Investors and shall use its reasonable best efforts to cause
other stockholders of the Company holding a requisite number of shares necessary
to effect any such amendments to vote in favor thereof and/or consent thereto.
 
7.4           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 
20

--------------------------------------------------------------------------------

 
 
7.5           Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.  All disputes and
controversies arising out of or in connection with this Agreement shall be
resolved exclusively by the state or federal courts located in San Francisco
County in the State of California, and each party hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.
 
7.6           Waiver of Right to Jury Trial.  EACH OF INVESTORS AND THE COMPANY,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
7.7           Acknowledgment; Waiver of Conflicts.  Each Investor acknowledges
that: (a) it has read this Agreement; (b) it has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of its
own choice or has voluntarily declined to seek such counsel; and (c) it
understands the terms and consequences of this Agreement and is fully aware of
the legal and binding effect of this Agreement.  Each Investor understands that
the Company has been represented in the preparation, negotiation and execution
of this Agreement by Morrison & Foerster LLP, counsel to the Company, and that
Morrison & Foerster LLP has not represented any Investor or any stockholder,
director or employee of the Company or any Investor in the preparation,
negotiation and execution of this Agreement.  Each Investor acknowledges that
Morrison & Foerster LLP has in the past represented and is now or may in the
future represent one or more Investors or their affiliates in matters unrelated
to the transactions contemplated by this Agreement, including the representation
of such Investors or their affiliates in matters of a nature similar to those
contemplated by this Agreement.  The Company and each Investor hereby
acknowledges that it has had an opportunity to ask for and has obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation, and hereby
waives any conflict arising out of such representation with respect to the
matters contemplated by this Agreement.
 
7.8           Securities Law Disclosure; Publicity.  The Company shall, as soon
as practicable following the date hereof, issue a press release reasonably
acceptable to the Investors describing the material terms of the transactions
contemplated hereby, and file a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby, and including the
Transaction Documents as exhibits thereto, within the time period required by
Commission regulations.  The Company and each Investor shall consult with each
other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Investor shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company (with respect to any press release of any Investor)
or without the prior consent of each Investor (with respect to any press release
of the Company), which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Investor or any of its affiliates except
(i) with the prior written consent of such Investor, (ii) as may be required by
law (in which case the Company shall provide such Investor with prior notice of
such disclosure to the extent reasonably practicable), or (iii) as may be
required to register the Securities for resale with the Commission or to list
the Securities with any Trading Market.  Each party hereto shall be responsible
for any disclosure or other action by such party’s employees or agents that
would constitute a breach of this Section 7.8 to the same extent as if such
disclosure or other action had been undertaken by such party itself.    This
Section 7.8 shall supersede and replace any confidentiality and similar
obligations that may exist between the Company and any Investor.

 
21

--------------------------------------------------------------------------------

 
 
7.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.10           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.11           Notices.  Except as may be otherwise provided herein, all
notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party; (b) three business days after
deposit in the U.S. mail with registered mail receipt requested postage prepaid
and addressed to the other party at the address set forth below; or (c) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider.  A party may change or supplement
the addresses given above, or designate additional addresses, for purposes of
this Section 7.11 by giving the other party written notice of the new address in
the manner set forth above.
 
7.12           Finder’s Fee.  Each party represents that it neither is nor will
be obligated for any finders’ fee or commission in connection with this
transaction.  Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Investor or any of its officers, partners,
employees or representatives is responsible.  The Company agrees to indemnify
and hold harmless each Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, partners, employees or representatives is responsible.
 
7.13           Expenses.  Irrespective of whether the Closing is effected, the
Company shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.  If the
Closing is effected, the Company shall, at the Closing and each Subsequent
Closing, reimburse the reasonable fees and out-of-pocket expenses of Gunderson
Dettmer Stough Villeneuve Franklin & Hachigian, LLP, special counsel to certain
of the Investors, not to exceed $100,000 in the aggregate.  If any action at law
or in equity is necessary to enforce or interpret the terms of the Transaction
Documents or the Certificate of Designation, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Investors.

 
22

--------------------------------------------------------------------------------

 
 
7.14           Amendments and Waivers.  Subject to the provisions of Section 4,
any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Investors purchasing at least two-thirds of the Securities purchased
hereunder.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company.
 
7.15           Indemnification of Investors.  Subject to the provisions of this
Section 7.14, the Company will indemnify and hold each Investor and its
directors, officers, stockholders, members, partners, employees, affiliates and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Investor (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents, members, partners, employees, affiliates and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against an Investor Party, by any third party with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Investor’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings such
Investor may have with any such stockholder or any violations by such Investor
of state or federal securities laws or any conduct by such Investor which
constitutes fraud, or willful misconduct).  If any action shall be brought
against any Investor Party in respect of which indemnity is being sought
pursuant to this Agreement, upon its knowledge thereof such Investor Party shall
promptly notify the Company in writing; provided, however, that any failure of
such Investor Party to so notify the Company shall not alter or relieve the
Company of its obligations to indemnify the Investor Parties, except and to the
extent that such delay or failure has materially prejudiced the Company, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing.  Any Investor Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Investor Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Investor Party.  The Company will not be liable to any
Investor Party under this Agreement (i) for any settlement by a Investor Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (ii) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Investor Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Investors in this Agreement or in the other Transaction Documents.

 
23

--------------------------------------------------------------------------------

 
 
7.16           Operation of Business.  During the period from the date of this
Agreement until the Subsequent Closing Deadline, except as contemplated by this
Agreement and the Warrants, the Company shall carry on its business in the
ordinary course in substantially the same manner as heretofore conducted and, to
the extent consistent with such business, use its reasonable best efforts
consistent with past practice and policies to preserve intact its present
business organizations, keep available the services of its present officers,
consultants and employees and preserve its relationships with customers,
suppliers and others having business dealings with it.
 
7.17           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or were
not performed in accordance with its specific terms or were otherwise
breached.  Each party hereby agrees that, in the event of any breach or
threatened breach by any party hereto of any covenant or obligation contained in
this Agreement, the Investors shall be entitled (in addition to any other remedy
that may be available to them, including monetary damages) to seek and obtain
(a) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation and (b) an injunction restraining
such breach or threatened breach.  The rights and remedies of the Investors
under this Agreement are not exclusive of or limited by any other rights or
remedies which it may have, whether at law, in equity, by contract or otherwise,
all of which shall be cumulative (and not alternative).  Without limiting the
generality of the foregoing, the rights and remedies of the Investors under this
Agreement, and the obligations and liabilities of Stockholder under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under common law requirements and under all applicable statutes,
rules and regulations.
 
7.18           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement; provided, however, until such time as the parties can so agree, such
provision shall be excluded from this Agreement and the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.
 
7.19           Aggregation of Stock.  All Securities held or acquired by
entities advised by the same investment adviser and affiliated entities or
persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
7.20           Further Assurances.  Each Investor and the Company shall from
time to time and at all times hereafter make, do, execute, or cause or procure
to be made, done and executed such further acts, deeds, conveyances, consents
and assurances without further consideration, which may reasonably be required
to effect the transactions contemplated by this Agreement.

 
24

--------------------------------------------------------------------------------

 
 
7.21           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
7.22           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.
 
*    *    *

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPANY:
 
GOFISH CORPORATION
   
By:
/s/ Tabreez Verjee
   
Name:
Tabreez Verjee
   
Title:
President
   
Address:
GoFish Corporation
 
706 Mission Street, 10th Floor
 
San Francisco, CA 94103
   
Facsimile:
415-978-3020

 
 

--------------------------------------------------------------------------------

 


INVESTOR:
   
REMBRANDT VENTURE PARTNERS FUND TWO, L.P.
   
By:
/s/ Richard Ling
   
Name:
Richard Ling
   
Title:
Managing Member of Rembrandt Venture
 
Partners Fund Two, LLC, its General Partner
   
Address:
2200 Sand Hill Road, Suite 160
 
Menlo Park, CA 94025
     
Facsimile:
650-326-3780

 
REMBRANDT VENTURE PARTNERS FUND TWO-A, L.P.
   
By:
/s/ Richard Ling
   
Name:
Richard Ling
   
Title:
Managing Member of Rembrandt Venture
 
Partners Fund Two, LLC, its General Partner
   
Address:
2200 Sand Hill Road, Suite 160
 
Menlo Park, CA 94025
     
Facsimile:
650-326-3780




--------------------------------------------------------------------------------


 
INVESTOR:
 
PANORAMA CAPITAL, L.P.
 
BY: PANORAMA CAPITAL MANAGEMENT, L.L.C., ITS GENERAL PARTNER
   
By:
/s/ Audrey Vallen
   
Name:
Audrey Vallen
   
Title:
CFO
   
Address:
2440 Sand Hill Road, #302
 
Menlo Park, CA 94025
      
Facsimile:
650-234-1437

 

--------------------------------------------------------------------------------


 
INVESTOR:
 
RUSTIC CANYON VENTURES III, L.P.
 
BY: RUSTIC CANYON PARTNERS, LLC, ITS GENERAL PARTNER
   
By:
/s/ Mark Menell
   
Name:
Mark Menell
   
Title:
Member
   
Address:
203 Redwood Shores Parkway
 
Suite 450
 
Redwood Shores, CA 94065
Facsimile:
650-649-2321

 
 

--------------------------------------------------------------------------------

 